                                         Case 5:17-cv-00220-LHK Document 1097 Filed 01/03/19 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                              SAN JOSE DIVISION
                                  11

                                  12     FEDERAL TRADE COMMISSION,                            Case No. 17-CV-00220-LHK
Northern District of California
 United States District Court




                                  13                    Plaintiff,                            ORDER REQUESTING GLOSSARY OF
                                                                                              TERMS AND WITNESS PHOTOS
                                  14             v.

                                  15     QUALCOMM INCORPORATED,
                                  16                    Defendant.

                                  17

                                  18          The Court requests that by Monday, January 7, 2019, the parties file a glossary of key

                                  19   terms that will be used during the trial. If the parties cannot agree on a term’s definition, that term

                                  20   cannot be included in the glossary.

                                  21          The Court also requests that the parties provide a witness photo before each witness

                                  22   testifies or before that witness’s deposition excerpt is shown. The photo shall include the

                                  23   witness’s name and date of trial live or deposition testimony. The photo shall reflect the witness’s

                                  24   appearance on the date of the trial live or deposition testimony. Because of the Court’s late

                                  25   request, the parties shall provide these photos starting on Monday, January 7, 2019. The parties

                                  26   shall provide the photos for the January 4 witnesses on January 7, 2019.

                                  27   IT IS SO ORDERED.

                                  28                                                      1
                                       Case No. 17-CV-00220-LHK
                                       ORDER REQUESTING GLOSSARY OF TERMS AND WITNESS PHOTOS
                                         Case 5:17-cv-00220-LHK Document 1097 Filed 01/03/19 Page 2 of 2




                                   1   Dated: January 3, 2019

                                   2                                         ______________________________________
                                                                             LUCY H. KOH
                                   3                                         United States District Judge
                                   4

                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                          2
                                       Case No. 17-CV-00220-LHK
                                       ORDER REQUESTING GLOSSARY OF TERMS AND WITNESS PHOTOS
